          CASE 0:17-cr-00060-SRN-HB Doc. 313 Filed 07/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                       Case No. 17-cr-00060(1) (SRN/HB)

               Plaintiff,

 v.                                                            ORDER

 Trudale Raymond Williams,

               Defendant.


 Andrew S. Dunne and Nathan Hoye Nelson, United States Attorney’s Office, 300
 South Fourth Street, Suite 600, Minneapolis, MN 55415, for Plaintiff.

 Trudale Raymond Williams, Reg. No. 15869-041, Administrative USP, P.O. Box 1002,
 Thompson, IL 61285, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant Trudale Williams’ Motion to Correct

Sentence Under 18 U.S.C. § 3582(c)(2) [Doc. No. 309]. Based on a review of the files,

submissions, and proceedings herein, and for the reasons below, the Court DENIES the

motion.

       In this matter, Williams pleaded guilty to one count of possession of a firearm by a

prohibited person in violation of 18 U.S.C. § 922(g)(1), and was sentenced to 100 months’

imprisonment. (See Sentencing Judgment [Doc. No. 247].) At sentencing, the Court found

that Williams had two predicate offenses for purposes of U.S.S.G. § 2K2.1(a)(2): (1) a

2009 conviction for simple robbery committed for the benefit of a gang under Minnesota

Statutes § 609.24 and (2) a 2012 conviction for possession of a firearm in furtherance of a


                                            1
         CASE 0:17-cr-00060-SRN-HB Doc. 313 Filed 07/27/21 Page 2 of 3




drug trafficking crime under 18 U.S.C. § 924(c)(1)(A). (Sentencing Tr. [Doc. No. 274], at

6-8.) Williams appealed that determination, and the Eighth Circuit Court of Appeals held

that Williams’ simple robbery conviction is a crime of violence under the Sentencing

Guidelines. United States v. Williams, 926 F.3d 966, 969 (8th Cir. 2019) (“As Williams

acknowledges, his argument that Minnesota robbery does not qualify as a crime of violence

under the Guidelines is foreclosed by precedent. . . . Williams’s 2009 robbery conviction

is a crime of violence.” (citations omitted)).

       Williams subsequently filed the instant motion, arguing that—applying the

categorical approach under Mathis v. United States, 136 S. Ct. 2243, 2248 (2016)—simple

robbery is not a predicate “crime of violence” for purposes of U.S.S.G. § 2K2.1(a)(2).

Because Williams proceeds pro se, the Court liberally construes his motion. Frey v.

Schuetzle, 78 F.3d 359, 361 (8th Cir. 1996).

       The Court finds that Williams is not entitled to relief under § 3582(c)(2), for two

reasons. First, § 3582 does not permit the Court to modify Williams’ sentence. Section

3582(c) provides that “[t]he court may not modify a term of imprisonment once it has

been imposed,” subject to limited exceptions. 18 U.S.C. § 3582(c). The exception Williams

invokes—subdivision (c)(2)—provides that a Court may reduce a term of imprisonment

where the defendant “has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” Id.

§ 3582(c)(2). The Sentencing Commission has not made any relevant changes to the

Sentencing Guidelines since Williams’ January 2018 sentencing. Therefore, Williams’

arguments do not fall within the narrow scope of § 3582(c)(2). See Dillon v. United States,


                                                 2
         CASE 0:17-cr-00060-SRN-HB Doc. 313 Filed 07/27/21 Page 3 of 3




560 U.S. 817, 825–26 (2010) (noting that § 3582(c)(2) “applies only to a limited class of

prisoners—namely, those whose sentence was based on a sentencing range subsequently

lowered by the Commission”); cf. United States v. Jenkins, No. 3:12-CR-00091-1, 2020

WL 3259796, at *2 n.3 (D.N.D. June 16, 2020) (“To the extent that Jenkins challenges

whether his prior convictions would qualify as crimes of violence under . . . the categorical

or modified categorical approach, § 3582(c)(2) is not the proper avenue for relief.”).

       More importantly, Williams’ argument fails on its merits. Williams—while

competently represented by his counsel, see Order [Doc. No. 300], at 12-13—argued to

this Court that simple robbery does not qualify as a predicate crime of violence.

(Sentencing Tr. at 4-5.) The Court found otherwise, id. at 6, and the Eighth Circuit affirmed

this Court’s decision, see Williams, 926 F.3d at 969. This Court is bound by that holding.

       Accordingly, based on the submissions and the entire file and proceedings herein,

IT IS HEREBY ORDERED that Defendant’s Motion to Correct Sentence Under 18

U.S.C. § 3582(c)(2) [Doc. No. 309] is DENIED.

IT IS SO ORDERED.




Dated: July 27, 2021                                 s/Susan Richard Nelson
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge




                                             3
